Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 12, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  130542-43 (56)                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  INTERNATIONAL HOME FOODS, INC.,                                                                      Stephen J. Markman,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 130542
  v                                                                 COA: 253748
                                                                    Ct of Claims: 02-000081-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  ________________________________________
  LENOX, INC.,
            Plaintiff-Appellee,
                                                                    SC: 130543
  v                                                                 COA: 253760
                                                                    Ct of Claims: 01-018141-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  ________________________________________

                 On order of the Chief Justice, the motion by Council on State Taxation for
  leave to file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 12, 2006                   _________________________________________
                                                                               Clerk